 



EXHIBIT 10.1
March 20, 2008
Dear Benton E. Sergi:
Origen recognizes the valuable contributions you have made to the Company and
can appreciate the uncertainty you may be feeling as a result of the turmoil in
the capital markets and recent company news.
During this time, we would like you to focus on the business at hand and to
continue performing at your best. Consequently, we are providing you the
opportunity to earn a special retention bonus (Bonus), under the conditions
outlined below.
In the event your employment with the Company is terminated at any time during
the following twelve (12) months for any reason other than insubordination,
incompetency or dishonesty, as determined by the Company, and you are not
offered a position by any successor to the Company, (including a firm or entity
formed by a joint venture, merger, acquisition or similar transaction with the
Company), or in the event you continue to be employed by Company or any
successor to the Company for one year from the date of the signing of this
agreement, whichever first occurs, you shall be eligible to receive a Bonus
calculated on base salary, at time of execution, over a period of fifty-two (52)
weeks, payable in accordance with the Company’s payroll schedule. The Bonus,
totaling $215,250.00 (less applicable withholdings as appropriate), shall be
paid in no more than (26) twenty-six payments. The payments will start with the
first payroll following the earlier of your termination date or the first
anniversary of this agreement.
Please acknowledge your acceptance of this offer by signing below.
Very truly yours,
/s/ W. Anderson Geater, Jr.
W. Anderson Geater, Jr.
Chief Financial Officer
I accept the terms outlined above and understand my employment and compensation
continue to be “at-will”.

                 
/s/ Benton E. Sergi
      Date:   3/20/08    
 
Employee
       
 
   

